NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In re: DUSTIN ROGER CHANTEL;                    No. 15-60054
ELIZABETH DARLENE CHANTEL,
                                                BAP No. 14-1511
             Debtors.
______________________________
                                                MEMORANDUM*
DUSTIN ROGER CHANTEL;
ELIZABETH DARLENE CHANTEL,

                Appellants,

 v.

WILLIAM E. PIERCE, Chapter 7 Trustee,

                Appellee.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Pappas, Jury, and Kirscher, Bankruptcy Judges, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Chapter 7 debtors Dustin Roger Chantel and Elizabeth Darlene Chantel


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal pro se from a judgment of the Bankruptcy Appellate Panel (“BAP”)

affirming the bankruptcy court’s order, following a two-day trial, determining that

assets held in a trust belonged to the bankruptcy estate and denying the debtors a

discharge. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo

decisions of the BAP and apply the same standard of review that the BAP applied

to the bankruptcy court’s ruling. Americredit Fin. Servs., Inc. v. Penrod (In re

Penrod), 611 F.3d 1158, 1160 (9th Cir. 2010). We affirm.

         The bankruptcy court properly concluded that assets held in the trust were

property of the bankruptcy estate because the trust’s assets were in the possession,

custody or control of the debtors and the trust was used as the debtors’ “personal

asset repository.” See 11 U.S.C. § 541(a)(1); Turner v. Cook, 362 F.3d 1219,

1225-26 (9th Cir. 2004) (all legal or equitable interests of a debtor in property

become property of the bankruptcy estate upon the commencement of a bankruptcy

case).

         The bankruptcy court did not commit clear error in determining that the

debtors knowingly and fraudulently made material false oaths when they failed to

disclose in their bankruptcy schedules their interest in property purportedly held by

the trust. See Retz v. Samson (In re Retz), 606 F.3d 1189, 1196, 1203-04 (9th Cir.

2010) (bankruptcy court’s factual findings reviewed for clear error, giving great

deference to a bankruptcy court’s determinations about the credibility of


                                           2                                   15-60054
witnesses). Thus the bankruptcy court properly denied the debtors’ discharge

under 11 U.S.C. § 727(a)(4)(A). See id. at 1196-99 (requirements for denying a

debtor a discharge under § 727(a)(4)(A)).

      The bankruptcy court did not commit clear error in finding that the debtors

also concealed and transferred property of the estate with the intent to hinder,

delay, or defraud creditors, and hence properly denied the debtors’ discharge under

11 U.S.C. § 727(a)(2)(A), (B). See id. at 1200 (requirements for denying a debtor

a discharge under § 727(a)(2)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record the debtors’ contention that the

bankruptcy court demonstrated bias.

      The debtors’ “motion to grant default judgment under Federal Rules of Civil

Procedure 55” (Docket Entry No. 20) is denied.

      AFFIRMED.




                                          3                                    15-60054